DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election of the Group II, claims 4-8 filed on 11/2/2022, is acknowledged. Applicant submits that “the search and examination of the entire application could be made without serious burden”. This is not found persuasive.
	A restriction requirement between one set of product claims and a set of process claims was issued in the Office action of mailed on 9/29/2022.  “Section 121 [of Title 35 USC] permits a restriction for ‘independent and distinct inventions,’ which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions.” The examiner, in issuing a restriction requirement, must demonstrate “one way distinctiveness.” As stated within the restriction requirement, “inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).” 
In this application, the examiner restricted the product claims from the process claims on the grounds that “the product as claimed can be made by another and materially different process or the process can be used to make other and material different product:  wherein the product can be formed with/without an emended recess of semiconductor layer, an insulating layer, electrode and/or second semiconductor layer. The process of claim 1 can be used to make product different from products of products of claims 4 & 7. Further, the process can be materially altered by providing a first semiconductor layer on a substrate, forming cavities through the first semiconductor layer to exposed a surface of the substrate, and selectively forming an insulating film, serving as scribe line, in each cavity instead” and that, as a result, a restriction was necessary.  
	In addition to one way distinctiveness, the examiner must show why it would be a burden to examine both sets of claims. “A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search.” MPEP 808.02.  An explanation was provided in the restriction requirement.  Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the product claims and the process claims “have acquired a separate status in the art.” 
	Additionally, Applicant did not show how and why the specific claimed invention was not a serious burden on the examiner. 
	The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
	Claims 4-8 are being examined in this Office action. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2013/0146936).
	Re claims 4-8, Tsai teaches, Figs. 11A-B, abstract, [0105, 0107, 0116], a semiconductor device (10)/substrate comprising:
-a semiconductor layer (14, 16, 18) provided on a substrate (12); and
-electrodes (22) provided on the semiconductor layer;
wherein the semiconductor layer has a recess or cavity (formed between 16, 18 or depressed portion 11) embedded along a region serving as a scribe line, and
-an insulating layer (24) formed inside the recess or cavity, 
wherein the semiconductor device is a light emitting element (LED 10) or a light receiving element. 


    PNG
    media_image1.png
    254
    456
    media_image1.png
    Greyscale

4.	Claim(s) 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (US 2009/0189257).
Re claims 4, Seki teaches, Fig. 8, [0026-0028, 0037, 0043, 0047], a semiconductor device/substrate comprising:
-a semiconductor layer (2, 3) provided on a substrate (1); and
-electrodes (6) provided on the semiconductor layer;
wherein the semiconductor layer has a recess or cavity (groove 8) embedded along a region serving as a scribe line, and
-an insulating layer (30) formed inside the recess or cavity (8). 

    PNG
    media_image2.png
    258
    419
    media_image2.png
    Greyscale
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/14/22